COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Christine Flores Desio d/b/a Professional      §           No. 08-20-00212-CV
  Center of Grand Prairie and Francis
  Anthony Desio, Jr. a/k/a Frank Desio,          §             Appeal from the
  Individually,
                                                 §            14th District Court
                          Appellants,
                                                 §          of Dallas County, Texas
  v.
                                                 §           (TC# DC-17-04408)
  Mike Del Bosque d/b/a Injury and Rehab
  Center in Grand Prairie,                       §

                          Appellee.              §

                                            §
                                          ORDER

       The Court GRANTS the Appellee’s motion to transfer the above numbered cause to the

Fifth Court of Appeals.

       IT IS SO ORDERED this 8th day of January, 2021.


                                                     PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.